Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 09, 2014

The Court of Appeals hereby passes the following order:

A15I0027. MICHAEL HARRIDGE v. PATRICIA SAVARD.

       Michael Harridge and Patricia Savard were divorced on October 2, 2008, and
the final divorce decree included provisions for child support and medical coverage
of the minor child. On June 11, 2014, Savard filed a petition for modification of child
support and citation of contempt for Harridge’s failure to pay medical expenses.
Harridge moved to dismiss the petition on the ground that it violated OCGA § 19-6-
15 (k) (2). The trial court denied the motion and certified the issue for immediate
review. This application followed.
       The issues in this case arise out of the child support provisions of a divorce
decree. Although the Court of Appeals may review cases relating solely to child
custody, the Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony
cases.” Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6). See also Bagwell
v. Bagwell, 290 Ga. 378 (721 SE2d 847) (2012) (reversed trial court’s denial of
motion to dismiss premised upon violation of OCGA § 19-6-15 (k) (2)). In Georgia,
child support is a form of alimony. Smith v. Smith, 254 Ga. 450, 451 (1) (330 SE2d
706) (1985) (the purpose of alimony is to provide support for the needy spouse and
minor children). Accordingly, this application is hereby TRANSFERRED to the
Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             10/09/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.